                     Case 19-10209-KJC       Doc 39     Filed 02/12/19       Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                       :       Chapter 11
                                                        :
Novum Pharma, LLC                                       :       Case No. 19-0209 (KJC)
                                                        :
                                                        :       Jointly Administered
                                                        :       NOTICE OF APPOINTMENT OF
          Debtor.                                       :       COMMITTEE OF UNSECURED
----------------------------------                      :       CREDITORS


       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 Cardinal Health LLC., Attn: Michael Yeager, 7000 Cardinal Place, Dublin, OH 43017,
                   Phone: 614-553-3121

2.                 AmerisourceBergen, Attn: Andrew Schinzel, 227 Washington Street, Conshohocken, PA
                   19428, Phone: 610-727-7443

3.                 McKesson Corporation, Attn: Ben Zimmerman, 6555 State Highway 161, Irving, TX
                   75039, Phone: 972-446-5831

4.                 Mirada Pharmaceuticals, LLC, Attn: Matthew Redling, 27 Sentinel Drive, Basking Ridge,
                   NJ 07920, Phone: 908-268-4243

5.                 Biopharma Operations LLC, Attn: Jose De Leon, 30 Shelly Dr., Hackettstown, NJ 07840,
                   Phone: 973-879-4603




                                                 ANDREW R. VARA
                                                 Acting United States Trustee, Region 3


                                                 /s/ David L. Buchbinder for
                                                 T. PATRICK TINKER
                                                 ASSISTANT UNITED STATES TRUSTEE

DATED: February 12, 2019

Attorney assigned to this Case: David L. Buchbinder, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: David Hurst, Esq., Phone: 302-652-3131, Fax: 302-652-3117
